Citation Nr: 1730731	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee prosthesis.

2.  Entitlement to a rating in excess of 30 percent for left knee prosthesis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran elected a videoconference hearing in his October 2013 substantive appeal.  However, he withdrew his Board hearing request in a May 2017 statement.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee prosthesis has been manifested by severe painful motion and weakness since the date of his increased rating claim.

2.  The Veteran's left knee prosthesis has been manifested by severe painful motion and weakness since the date of his increased rating claim.






CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for right knee prosthesis are met from January 10, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5055 (2016).

2.  The criteria for a 60 percent rating for left knee prosthesis are met from January 10, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his knee disabilities, which are manifested by pain and weakness, have increased in severity and warrant ratings in excess of 30 percent.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's service-connected right and left knee prostheses are rated under Diagnostic Code (DC) 5055, which considers prosthetic replacement of the knee joint, and provides that a 100 percent rating is warranted for one year following knee replacement surgery.  38 C.F.R. § 4.71.  In this regard, a higher scheduler rating of 100 percent is not available under DC 5055, as the Veteran's knee replacement surgeries occurred in 1995 and 2001, years prior to the instant claim.  
Thereafter, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is to be assigned.  Id.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, 5262.  The minimum rating that may be assigned following knee replacement surgery is 30 percent.  Id.

By way of background, the Veteran was initially assigned 30 percent ratings for his right and left knee prostheses, both effective April 7, 2009.  The appeal period before the Board begins on January 10, 2010, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Upon review of the totality of the record, the Board finds that 60 percent ratings are warranted for the Veteran's right and left knee prostheses, effective on the date of his increased rating claim, or January 10, 2011.  In this regard, there is no pertinent evidence demonstrating an ascertainable increase in disability to allow for assignment of the 60 percent ratings within the one-year look-back period.  See id.

In this regard, the Veteran has reported severe, daily pain in both knees and regularly taking pain medication four times a week, with flare ups and pain in both knees that makes it difficult to get out of a chair and walk.  See February 2011 VA examination report and November 2013 Disability Benefit Questionnaire (DBQ).  Further, painful motion in both knees has been objectively demonstrated on range of motion testing, additionally limited on repeat testing, along with stiffness, weakness, decreased speed of joint motion, locking episodes, swelling, interference with sitting, standing, and weight-bearing.  Id.  The Veteran's gait has been described as unsteady, with the November 2013 VA examiner specifically endorsing chronic, consisting of severe painful motion or weakness as residuals of the bilateral knee disabilities

Thus, given the Veteran's credible reports of bilateral knee pain, weakness, and instability throughout the course of the appeal, as well as the above-cited VA examination report and DBQ findings, 60 percent ratings for the right and left knee disabilities are warranted from January 10, 2011.

A 60 percent rating under DC 5055 is the maximum schedular rating that can be assigned for disabilities at the knee level.  38 C.F.R. § 4.68 (providing that ratings cannot exceed those provided for amputation at the level of disability); 38 C.F.R. 
§ 4.71a, DCs 5162-5164 (providing a 60 percent rating for amputations at the middle third of the thigh or lower).  The Board has also considered whether a separate compensable rating is warranted for the Veteran's knee scars.  However, the November 2013 VA examiner described the knee scars as not painful or unstable and not greater than 39 square centimeters (6 square inches), which does not allow for a separate compensable rating under the rating criteria for scars.  See 38 C.F.R. § 4.118, DCs 7800-7805.


ORDER

An increased rating of 60 percent for right knee prosthesis is granted from January 10, 2011.

An increased rating of 60 percent for left knee prosthesis is granted from January 10, 2011.


REMAND

The Veteran reported on his January 2011 VA Form 21-8940 that he worked in accounting from 1997 to June 30, 2003, and has been unemployed since July 1, 2003.  However, during his February 2011 VA examination, he noted that he has been working in bookkeeping and tax preparation for the last 5 to 10 years.  As the nature and extent of this employment is unclear, remand is necessary for the Veteran complete an updated VA Form 21-8940.  Any outstanding records should also be secured.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Obtain any outstanding VA treatment notes and associate them with the claims file.

2.  Request that the Veteran submit an updated VA Form 21-8940, to specifically include information about his employment in bookkeeping and tax preparation.

3.  Then readjudicate the claim for a TDIU.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


